     Case 16-41550-mxm13 Doc 73 Filed 01/24/19                   Entered 01/24/19 15:54:22           Page 1 of 12




The following constitutes the ruling of the court and has the force and effect therein described.


Signed January 24, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________


                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

             IN RE:                                          §
                                                             §          CASE NO. 16-41550-MXM
             SUSAN MELEA ARLIN,                              §
                                                             §          CHAPTER 13
                        DEBTOR.                              §

                    MEMORANDUM OPINION AND ORDER DENYING TRUSTEE’S
                   MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION
                                     [RELATES TO ECF 45]

                Before the Court is the Trustee’s Modification of Chapter 13 Plan after Confirmation

      (Increased Gross Income) (the “Plan Modification”) 1 filed by Tim Truman, Standing Chapter

      13 Trustee (the “Trustee”). The Trustee’s Plan Modification seeks to modify the Chapter 13

      Plan 2 filed by Susan Melea Arlin (the “Debtor”) to include funds that the Debtor withdrew from

      her exempt retirement account after the petition date. The Debtor filed an Objection 3 to the Plan


      1
          ECF No. 45.
      2
        Debtor’s(s’) Chapter 13 Plan and Motion for Valuation [ECF No. 2] (the “Plan”). The Plan was confirmed on
      June 23, 2016. See Order Confirming Chapter 13 Plan, Valuing Collateral; Allowing Debtor’s Attorney’s Fees;
      Providing for a Trustee’s Recommendation Concerning Claims and Other Related Matters (With Revisions to the
      Plan as Specified Herein) [ECF No. 20] (the “Order Confirming Plan”).
      3
        Debtor’s Response in Opposition to Trustee’s Modification of Chapter 13 Plan after Confirmation [ECF No. 50]
      (the “Objection”).


                                                     Page 1 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                   Entered 01/24/19 15:54:22           Page 2 of 12



 Modification.     After considering the Plan Modification, the Objection, the Trustee’s oral

 modification to the Plan Modification– proposed at the hearing –(the “Oral Plan Modification”),

 the Trustee’s Brief, 4 the Debtor’s Brief, 5 the testimony of the Debtor, exhibits admitted into

 evidence, and the arguments of counsel, the Court finds and concludes that the Plan Modification

 and the Oral Plan Modification should be denied.

                                           I.       OVERVIEW

         Unforeseen and unanticipated life events frequently cause Chapter 13 debtors to incur

 material unbudgeted post-petition expenses. Usually debtors in that predicament seek to modify

 their plans under § 1329 or seek some other form of relief from the court to address such

 expenses, but other debtors face the unenviable choice between making their Chapter 13 plan

 payment or using their available cash to pay the unexpected post-petition expenses. The cash-

 strapped debtors who choose to pay their post-petition expenses often default under their plans

 and risk possible dismissal of their Chapter 13 cases.

         In this case, the Debtor incurred unexpected medical and home-repair expenses, but she

 had another potential option to address those expenses – the availability of funds in her exempt

 401k Plan. The Debtor believed that she could use the funds in her 401k Plan to pay the

 unexpected expenses outside of her confirmed plan. Therefore, the Debtor unilaterally withdrew

 all of the available funds in her 401k Plan and paid the medical and home-repair expenses

 directly. Unfortunately, she did so without consulting her attorneys, notifying the Trustee, or

 obtaining prior court approval.




 4
   Chapter 13 Trustee’s [Brief] in Support of Trustee’s Modification of Plan Due to Increased Gross Income [ECF
 No. 56] (the “Trustee’s Brief”).
 5
  Brief in Support of Debtor’s Response in Opposition to Trustee’s Modification of Chapter 13 Plan After
 Confirmation [ECF No. 67] (the “Debtor’s Brief”).


                                                Page 2 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                        Entered 01/24/19 15:54:22   Page 3 of 12



            The Trustee eventually discovered that the Debtor had withdrawn the funds from her

 401k Plan, so the Trustee filed the Plan Modification under § 1329, which triggered several

 questions and disputes, including the impact, if any, the distribution had on the exempt status of

 such funds. Specifically, the Trustee argued that the exempt retirement funds lost their exempt

 status and became property of the estate under § 1306, thereby requiring such funds to be paid to

 the Trustee to increase the Debtor’s Plan Base for the benefit of the pre-petition unsecured

 creditors. In response, the Debtor argued that the distribution of the funds from her exempt 401k

 Plan did not affect the exempt status of the funds and that she could use the funds as she saw fit.

 Although the resolution of this dispute appears, at first blush, to be limited and straightforward,

 the facts in this case produced several procedural and legal implications beyond the exemption

 issue.

                                                   II.      FACTS

            The Debtor filed her Chapter 13 Petition and her Schedules A through J on April 15,

 2016. 6 On Schedule B, the Debtor listed a 401k plan with a value of $22,467.40 (the “401k

 Plan”). On Schedule C, the Debtor sought to exempt the funds in the 401k Plan in the total

 amount of $22,467.40 (the “401k Funds”) using the Texas state exemptions. 7 Neither the

 Trustee nor any other creditor or party-in-interest objected to Debtor’s claimed exemption of the

 401k Funds. As a result, the 401k Funds became the Debtor’s exempt property.

            At the hearing, the Debtor testified credibly that in February and May 2017, the Debtor

 underwent knee surgeries, and then in August 2017 the Debtor underwent foot surgery. 8 In

 addition to incurring these post-petition medical expenses, the Debtor also incurred expenses to


 6
     ECF No. 1.
 7
     Id.; see also Tex. Prop. Code § 42.0021; 11 U.S.C. § 522(b)(3)(A).
 8
     Debtor’s Ex. F.


                                                     Page 3 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                  Entered 01/24/19 15:54:22           Page 4 of 12



 repair and replace a fence and outside storage facility on her homestead during the spring of

 2017, 9 all of which resulted in substantial and unbudgeted post-petition out-of-pocket expenses.

 The Court finds and concludes that each of the unexpected and unbudgeted post-petition medical

 and home repair expenditures were reasonably necessary to be expended for the maintenance or

 support of the Debtor.

            Rather than (i) seeking advice from her attorneys, (ii) seeking the Trustee’s prior consent,

 (iii) filing a proposed plan modification, or (iv) seeking any form of prior Court approval, the

 Debtor unilaterally withdrew the 401k Funds from her 401k Plan in March 2017, June 2017, and

 September 2017 totaling $22,900 (the “Withdrawals”). Debtor testified that she received from

 such Withdrawals net proceeds, after taxes, in the approximate amount of $14,000 (the “Net

 401k Proceeds”) and that she used the Net 401k Proceeds to pay the post-petition medical and

 home-repair expenses directly. The Debtor also testified that she did not roll over any of the

 Withdrawals to another qualified retirement plan within sixty days of the distribution, thereby

 incurring the resulting federal income tax liability in 2017.

            On or about March 4, 2018, the Debtor and her husband filed their 2017 Joint Federal

 Income Tax Return (the “2017 Tax Return”) reflecting total adjusted gross income of $91,160,

 including $22,900 of taxable income resulting from the Withdrawals. 10 In compliance with this

 District’s Standing Order, 11 the Debtor provided a copy of her 2017 Tax Return to the Trustee.

 Following the Trustee’s receipt of the 2017 Tax Return and based on the appearance of a

 substantial increase in the Debtor’s income, the Trustee filed the Plan Modification seeking to




 9
     Debtor’s Ex. E.
 10
      Debtor’s Ex. C.
 11
  See Standing Order Concerning all Chapter 13 Cases, General Order 2017-01 dated June 24, 2017 (the “Standing
 Order”).


                                                Page 4 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                 Entered 01/24/19 15:54:22     Page 5 of 12



 increase the Debtor’s Plan payments by $854.00 per month for the remaining thirty-four month

 plan term resulting in a Plan Base increase of $29,036.00. 12

            Following the filing of the Plan Modification, the Debtor filed Amended Schedules I and

 J 13 and provided the Trustee with updated payment records to reflect, in part, the Debtor’s

 current post-petition income. Based on such additional information and evidence admitted

 during the hearing, the Trustee proposed the Oral Plan Modification, in the alternative, to request

 that the Debtor be required to make a lump-sum payment of $22,467.40 to the Trustee. The

 Trustee argued that such funds lost their exempt status and constitute non-exempt property of the

 Debtor’s bankruptcy estate pursuant to § 1306, thereby justifying a corresponding increase in the

 Debtor’s Plan Base for the benefit of pre-petition unsecured creditors.

            Although the parties focused their argument and briefing primarily on the impact, if any,

 the Withdrawals had on the exempt status of the 401k Funds, the Court must ultimately answer

 the following two questions: (i) does the Plan Modification or the Oral Plan Modification satisfy

 the requirements of § 1329; and if so, (ii) in exercising its discretion, should the Court approve

 either such modification? The short answer to both questions is “no.”

                                          III.      ANALYSIS

 A.         The Plan Modification and the Oral Plan Modification are not feasible as required
            by § 1329.

            Based on the appearance of a substantial increase in the Debtor’s post-petition income

 reflected in the 2017 Tax Return, the Trustee had a good-faith basis for filing the Plan

 Modification. Even though the Trustee had a good-faith basis to file the Plan Modification, the

 Court must determine if that modification or the Oral Plan Modification satisfies the mandatory



 12
      See ECF No. 45.
 13
      ECF No. 53; Debtor’s Ex. D.


                                                 Page 5 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                        Entered 01/24/19 15:54:22   Page 6 of 12



 requirements for approval under § 1329. If either modification does, then the Court must still

 exercise its discretion to determine if the modification should be approved. 14

            Section 1329(a) permits plan modification for four given purposes, one of which is “to

 increase or reduce the amount of payments on claims of a particular class provided for by the

 plan.” 15 Both proposed plan modifications satisfy § 1329(a). Although the Plan Modification

 and the Oral Plan Modification satisfy § 1329(a), the modifications must also satisfy § 1329(b)

 and (c). Section 1329(b)(1) provides in relevant part that “section 1325(a) . . . [applies] to any

 modification under subsection (a) of this section.” 16 And § 1325(a)(6) requires the court to find

 that “the debtor will be able to make all payments under the plan and to comply with the plan.” 17

            1. The Plan Modification seeking increased monthly plan payments is not feasible.

            The uncontroverted evidence and credible testimony of the Debtor established that (i) the

 substantial increase in the Debtor’s 2017 taxable income was based solely on the distributions of

 the available funds from her 401k Plan, and (ii) the Debtor has not received and does not receive

 increased post-petition monthly disposable income that would enable her to pay the substantial

 increase in plan payments sought by the Plan Modification. Further, the Trustee offered no

 evidence to establish that the Debtor had the ability to make the increased plan payments sought

 by the Plan Modification. Based on the uncontroverted evidence, the Court finds and concludes

 that the Trustee failed to satisfy his burden to establish that the Plan Modification (to increase the




 14
      See In re McAllister, 510 B.R. 409, 412 (Bankr. N.D. Ga. 2014).
 15
      11 U.S.C. § 1329(a)(1).
 16
      11 U.S.C. § 1329(b)(1).
 17
      11 U.S.C. § 1325(a)(6).


                                                     Page 6 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                       Entered 01/24/19 15:54:22           Page 7 of 12



 Debtor’s monthly plan payments) is feasible as required by §§ 1329(b)(1) and 1325(a)(6). 18

 Therefore, the Plan Modification is denied. 19

            2. The Oral Plan Modification seeking lump sum payment in the amount of the
               Withdrawals is not feasible.

            The Trustee also requests, as an alternative, that the Oral Plan Modification be approved

 to require the Debtor to make a lump sum payment of $22,467.40 to the Trustee. The Trustee

 asserts that the 401k Funds lost their exempt status when they were distributed and became non-

 exempt property of the Debtor’s bankruptcy estate pursuant to § 1306, thereby justifying a

 corresponding increase in the Plan Base for the benefit of pre-petition unsecured creditors.

            Even if the Trustee’s position is correct, the uncontroverted evidence and credible

 testimony of the Debtor confirm that the entire balance of the Withdrawals has long been spent

 and is no longer available to the Debtor to pay the requested lump sum payment to the Trustee.

 Furthermore, the Trustee offered no evidence that the Debtor has sufficient other funds to make

 the proposed lump-sum payment. Based on the uncontroverted evidence, the Court finds and

 concludes that the Trustee did not satisfy his burden to establish that the Oral Plan Modification

 (to require the Debtor to make a lump-sum payment to the Trustee in the amount of $22,467.40)

 is feasible as required by § 1329(b)(1). 20 Therefore, the Oral Plan Modification is denied. 21

            Because the Plan Modification and the Oral Plan Modification are denied due to lack of

 feasibility, arguably the Court’s work is finished. Concluding the ruling at this point, however,

 would leave significant underlying issues and disputes between the parties unresolved.


 18
      See In re Zavala, 366 B.R. 643, 655 (Bankr. W.D. Tex. 2007).
 19
   To be clear, by finding that the Plan Modification is not feasible, the Court does not condone the Debtor’s ill-
 advised spending of the 401k Funds which caused the Plan Modification to fail. Such actions could have resulted in
 other adverse consequences for the Debtor, including, but not limited to her bankruptcy case being dismissed for
 cause under § 1307(c)(6).
 20
      See In re Zavala, 366 B.R. at 655.
 21
      See supra note, 19.


                                                    Page 7 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                           Entered 01/24/19 15:54:22                Page 8 of 12



 Therefore, the Court will address the additional underlying issues and disputes raised by the

 parties during the hearing and in their post-hearing briefs.

 B.         The 401k Funds lost their exempt status and the Withdrawals became non-exempt
            property of the Debtor’s bankruptcy estate pursuant to § 1306.

            The Debtor opted to use the Texas exemptions rather than the federal exemptions and

 exempted the 401k Funds pursuant to § 42.0021 of the Texas Property Code. 22 There is no

 dispute that the 401k Funds were the Debtor’s exempt property. There is also no dispute that the

 Debtor did not roll over the Withdrawals into another qualified plan within sixty days of such

 Withdrawals.

            Even though the Debtor did not roll over the Withdrawals into another qualified plan, the

 Debtor asserts that the Withdrawals remained her exempt property under Texas law and that she

 could use the funds as she saw fit. The Trustee, on the other hand, argues that the 401K Funds

 lost their exempt status protection after such funds were distributed to the Debtor and became

 non-exempt property of the Debtor’s bankruptcy estate pursuant to § 1306(a)(1). 23 To determine

 the effect, if any, the Withdrawals had on the exempt status of the 401k Funds, the Court must

 22
      Tex. Prop. Code § 42.0021 provides, in pertinent part:
            (a) In addition to the exemption prescribed by Section 42.001, a person’s right to the assets held in or to
                receive payments, whether vested or not, under any . . . retirement account . . . is exempt from
                attachment, execution, and seizure for the satisfaction of debts to the extent the plan . . is exempt from
                federal income tax, or to the extent federal income tax on the person’s interest is deferred until actual
                payment of benefits to the person under Section 223, 401(a), 403(a), 403(b), 408(a), 408A, 457(b) or
                501(a), Internal Revenue Code of 1986 . . .
            (b) amounts qualifying as nontaxable rollover contributions . . .are treated as exempt amounts under
                Subsection (a).
                 ...
            (c) Amounts distributed from a plan . . . entitled to an exemption under Subsection (a) are not subject to
                seizure for a creditor’s claim for 60 days after the date of distribution if the amounts qualify as a
                nontaxable rollover contribution under Subsection (b).
 23
      11 U.S.C. § 1306(a)(1) provides:
            (a) Property of the estate includes, in addition to the property specified in section 541 of this title –
                       (1)    all property of the kind specified in such section that the debtor acquires after the
                              commencement of the case but before the case is closed, dismissed, or converted to a
                              case under chapter 7, 11, or 12 of this title, whichever occurs first.


                                                        Page 8 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                           Entered 01/24/19 15:54:22   Page 9 of 12



 analyze and apply the Texas statute.                In doing so, this Court follows “the same rules of

 construction that a Texas court would apply – and under Texas law the starting point of analysis

 is the plain language of the statute.” 24 “When a statute is clear and unambiguous, Texas courts

 ‘apply its words according to their common meaning in a way that gives effect to every word,

 clause, and sentence.’” 25 If the “statute’s words are unambiguous and yield a single inescapable

 interpretation, the judge’s inquiry is at an end.” 26

             Although the words in § 42.0021 of the Texas Property Code appear to be unambiguous,

 courts do not agree on the interpretation and application of the statute when exempt funds in a

 retirement plan are distributed. In a chapter 7 case, a Texas bankruptcy judge analyzed §

 42.0021 and came to the following well-reasoned conclusion:

             Section 42.0021(a) exempts both the assets in the account and the right to
             payment—the asset that is exempt is distributed to the account holder and
             is not transformed, but, instead, remains exempt under the IRA exemption
             statute. Thus, in this case, the Court concludes that the distribution of the
             exempt asset received by Moore is exempt under the specific language of
             subsection (a).
             ....

             [T]he exemption does not disappear when the account holder actually
             receives a distribution. See TEX. CIV. PRAC & REM. CODE § 31.002(f)
             . . . [T]he Court concludes that the distribution the debtor received from
             her IRA did not lose its exempt status simply because she received it. 27

 The Moore court also concluded that the 60-day period in subsection (c) did not create a

 “conditional” exemption that disappears retroactively, and that such an interpretation of §

 42.0021(c) “is contrary to the Texas exemption scheme for IRAs.” 28


 24
      Wright v. Ford Motor Co., 508 F.3d 263, 269(5th Cir. 2007).
 25
   In re Moore, Case No. 15-42046, 2016 WL 3704723 at *2 (Bankr. E.D. Tex. 2015) (citing Tex. Dep’t of Ins. v.
 Am. Nat’l Ins. Co., 410 W.W.3d 843, 853 (Tex. 2012)).
 26
      Alex Sheshunoff Mgmt. Servs., L.P. v. Johnson, 209 S.W.3d 644, 651-52 (Tex. 2006).
 27
      In re Moore, 2016 WL 3704723 at *3,5.
 28
      Id. at *5.


                                                     Page 9 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                  Entered 01/24/19 15:54:22       Page 10 of 12



             After Moore, the Fifth Circuit issued its Hawk 29 opinion, which also was a Chapter 7

 case. In Hawk, the Fifth Circuit stated:

             When the Hawks withdrew funds from the IRA, the Hawks’ property
             interest changed from an interest in assets held in a retirement account to
             an interest in ‘[a]mounts distributed from a [retirement] account.’ See
             TEX. PROP. CODE § 42.0021(c). But because § 1306(a)(1) applies only
             in Chapter 13 cases and no similar provision applies in a Chapter 7 case,
             there was no means by which the Hawks’ newly acquired property interest
             could become part of the Chapter 7 estate.

             ....

             [I]f the Hawks held amounts recently distributed from their retirement
             account when they filed for bankruptcy, those funds would be subject to
             the applicable sixty-day limitation on the exemption. See TEX PROP.
             CODE § 42.0021. The Trustee could have objected to the exemption if
             the liquidated funds were not rolled over into another retirement account
             within sixty days. 30

             It appears that Hawk disagrees with Moore’s interpretation and application of §

 42.0021(c) to a distribution of exempt retirement funds. Therefore, even though this is a Chapter

 13 case as opposed to a Chapter 7 case, this Court is bound by the Fifth Circuit’s application of §

 42.0021(c) as specified in Hawk, thereby requiring the Court to conclude that the 401k Funds

 lost their exempt status when the distributed funds were not rolled over into another retirement

 account within sixty days. Therefore, the Withdrawals became non-exempt property of the

 Debtor’s bankruptcy estate pursuant to § 1306(a)(1).

             Even if there is an argument that the statement in Hawk was not necessary to the Fifth

 Circuit’s ruling and, as such, is dicta or can be distinguished, the Court does not need to decide if

 Hawk is controlling or if Moore correctly applies Texas law. As detailed below, if the 401k

 Funds lost their exempt status and the Withdrawals became property of the bankruptcy estate

 under § 1306(a)(1), the Court still denies both proposed modifications.

 29
      In re Hawk, 871 F.3d 287 (5th Cir. 2017).
 30
      Id. at 295-96.


                                                  Page 10 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19                         Entered 01/24/19 15:54:22            Page 11 of 12



 C.         Even if the Plan Modification or the Oral Plan Modification were feasible, in
            exercising its discretion, the Court denies both modifications.

            Section 1329(a) provides that a plan may be modified. 31 Accordingly, if a modification

 meets all of the requirements of § 1329, the Court still has discretion to approve or deny the

 modification. 32 Although § 1329 does not provide standards to guide courts in the exercise of

 their discretion, courts have held that a proposed modification should be “viewed in light of all

 the circumstances” 33 and upon consideration “of the two fundamental concepts of a fresh start

 for debtors and fairness to creditors.” 34

            Given the Debtor’s testimony, it is clear to the Court that she had a good-faith basis to

 use her exempt 401k Funds to pay the unexpected and unbudgeted medical and home-repair

 bills. Had the Debtor not suffered her medical issues or incurred home repair bills, then she

 would not have had a reason to withdraw the 401k Funds from her 401k Plan and such funds

 would have remained the Debtor’s exempt asset, outside the reach of pre-petition creditors’

 claims.

            Finally, even though the Debtor made the imprudent unilateral decision to spend the non-

 exempt Withdrawal proceeds from her 401k Plan to pay the medical and home-repair expenses

 in violation of her confirmed Plan, 35 the Court finds and concludes that the Debtor’s actions were

 not made in bad faith or in reckless disregard of her obligations under the Bankruptcy Code, her

 Plan, or any other orders of the Court. With that said, the Debtor took a risk when she spent the

 31
      See 11 U.S.C. § 1329(a).
 32
      See In re McAllister, 510 B.R. at 430.
 33
    Id. at 431; see also In re Forte, 341 B.R. 859, 870 (Bankr. N.D. Ill 2005) (“[T]he determination of a motion under
 § 1329 . . . properly depends on the fairness of the proposed modification, viewed in light of all the
 circumstances.”); In re Burgie, 239 B.R. 406, 409(9th Cir. BAP 1999) (“[A] motion by a trustee to modify a chapter
 13 plan is subject to the bankruptcy judge’s discretion and good judgment.”).
 34
      See In re McAllister 510 B.R. at 431; In re Forte at 869.
 35
   The Plan provides that: “Debtors shall not dispose of . . . any non-exempt property . . . prior to discharge, without
 consent of the Trustee or order of the Court after notice to the Trustee and all creditors.” ECF No. 20. As noted in
 footnote 19 supra, the Debtor’s actions could have resulted in the dismissal of her bankruptcy case under § 1307.


                                                      Page 11 of 12
Case 16-41550-mxm13 Doc 73 Filed 01/24/19               Entered 01/24/19 15:54:22    Page 12 of 12



 non-exempt Withdrawal proceeds without first obtaining Court approval. Her decision could

 have resulted in severe adverse consequences, including the dismissal of her bankruptcy case.

 Fortunately for the Debtor, based on the facts and circumstances in this case, the Debtor will not

 suffer such adverse consequences for her actions.

        Based on the totality of the relevant facts and circumstances in this case and considering

 the concepts of a fresh start for the Debtor and fairness to her creditors, the Court finds and

 concludes, in the exercise of its discretion, that it is not appropriate to approve the Plan

 Modification or the Oral Plan Modification even if such modifications had satisfied the

 requirements of § 1329. Therefore, the Plan Modification and the Oral Plan Modification are

 hereby denied.

                                      IV.     CONCLUSION

        For the reasons set forth above, the Court concludes that the Plan Modification and the

 Oral Plan Modification do not satisfy the requirements of § 1329. Alternatively, even had those

 modifications complied with the requirements of § 1329, the Court, in the exercise of its

 discretion, declines to approve either modification.

        For all of the reasons stated above, it is therefore ORDERED that the Plan Modification

 and the Oral Plan Modification are DENIED.



                                        ### END OF ORDER ###




                                            Page 12 of 12
